COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Andre Small v. The State of Texas

Appellate case number:   01-22-00425-CR

Trial court case number: 1575633

Trial court:             338th District Court of Harris County

        On November 30, 2022, appellant Andrew Small filed a Motion to Extend Time to File
Brief, asking the Court to extend his deadline from November 30, 2022 until December 5, 2022.
It is Appellant’s fourth request for an extension of his briefing deadline.
       The motion is granted. Appellant’s brief is due December 5, 2022.
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually


Date: December 6, 2022